Saxe, J.P. (dissenting).
On this appeal, we consider allegations of child neglect in the context of the mother’s psychological and emotional problems. Based on my evaluation of the record, I believe that petitioner Administration for Children’s Services (ACS) did not prove by a preponderance of the evidence that the subject child, Noah J., is a neglected child. While the record establishes that respondent mother Kimberly J. suffers from bipolar disorder, and that in the past her mental and emotional condition created imminent risk for her children, ACS failed to demonstrate by a preponderance of the evidence that at the time of the hearing involving Noah, she was unable to care for him without placing him at imminent risk, particularly if appropriate social services assistance had been made available to her. Accordingly, I respectfully dissent.
Under the Family Court Act, a neglected child is one “whose physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired as a result of the failure of his parent... to exercise a minimum degree of care . . . in providing the child with proper supervision or guardianship” (Family Ct Act § 1012 [f] [i] [B]). In a fact-finding hearing, a determination that a child is neglected must be based on a preponderance of the evidence (Family Ct Act § 1046 [b] [i]). In this instance, the question is whether ACS proved by a preponderance of the evidence that Noah was in imminent danger of physical impairment as a result of his mother’s failure to provide him with proper supervision.
Noah was born on April 9, 2008, HIV-positive and with a low birth weight of four pounds, 14 ounces. On April 15, 2008 ACS filed a neglect petition against Kimberly, alleging that she had failed to follow the mandates of a prior dispositional order dated June 26, 2007, issued as the result of a neglect finding regarding her two older sons, based on her admission that she used marijuana daily in her sons’ presence. The specific provisions of the 2007 order with which Kimberly allegedly failed to comply were completion of a drug treatment program, attendance at a GED program and attendance at a vocational training program.
*46When the Family Court initially considered the application for removal pursuant to Family Court Act § 1027 on April 16, 2008, ACS’s child protective specialist, Nichola Martin, testified that Kimberly’s treating psychiatrist did not believe Kimberly could consistently administer Noah’s necessary regimen of medication, because she was not fully compliant with taking her own psychiatric medication. It was specialist Martin’s understanding (subsequently disproved) that Kimberly had not been taking her psychiatric medications at all during the latter part of her pregnancy and up to the date of the hearing. According to Martin’s testimony on this point, Kimberly had requested to be taken off her psychotropic medications because of the pregnancy, and while her psychiatrist did not agree, he nevertheless “adhered” to the request and took her off the medication.
Martin also testified that Kimberly did not then have the necessary provisions for the child, such as a crib or infant clothes, and suggested that in addition, before the child could be discharged to her. home she would need to go back on her medications, to receive additional parenting training to address the child’s medical needs, and to receive supporting services in the home. No explanation was offered as to why no homemaking and visiting nurse services had been offered or put in place when Kimberly was being discharged from the hospital to help enable her to care for Noah.
While the Family Court observed that “the A.C.S. has not made reasonable efforts to offer services to prevent the [r]emand of this [c]hild,” it nevertheless remanded the infant to ensure his safety, emphasizing the lack of provisions for the baby. It further directed the agency to discuss providing homemaking services and visiting nurse services before the adjourn date.
At the fact-finding hearing held on April 22, 2009, ACS presented evidence that Kimberly has been diagnosed with a bipolar mood disorder causing her to suffer from “major mood swings” and “impulsivity.” She has been under the care of psychiatrist Warren Ng since 2001, who has successfully treated her with the antidepressant Wellbutrin and the mood stabilizer Zyprexa since that time. Dr. Ng explained that while Kimberly’s initial diagnosis in 2002 was a major depression with psychotic features, he had never known her to hallucinate, and she had not needed any psychiatric hospitalizations. Rather, the bipolar disorder sometimes caused her to experience “loose” or “tangential” thinking, which the prescribed medications generally effectively treated.
*47Dr. Ng testified that failure to take her medication would impair Kimberly’s ability to care for her newborn. When specifically asked if she could have cared for the newborn infant on her own without assistance, he testified that she could not. However, he did not offer any views as to whether she would be able to do so if provided with homemaker or visiting nurse assistance. He acknowledged Kimberly’s full cooperation with and participation in her treatment. He said she is “aware of her challenges and . . . definitely tries to do her very best.” He reported that she is fully involved in her individual and group therapy treatment programs, and was attempting to comply with all the requirements imposed on her. She is always polite, behaves appropriately, is properly dressed, uses proper hygiene, and keeps her appointments. Importantly, he reported that she informs him when she notices that the dosages of her medications may need adjustment in order to effectively control her mood swings and impulsivity.
Dr. Ng testified that Kimberly’s mood swings were stable at the time of Noah’s birth, and that when he met with Kimberly several times after Noah’s birth, her moods remained stable. However, he also testified to two occasions when Kimberly went off her medications. When she came in to his clinic on April 16th, four days after her discharge from the hospital, she informed him that she had not taken her psychiatric medications for those four days, explaining that she had gone home from the hospital without a supply of the medications. He acknowledged that at that time, when the decision was made for Noah to be kept in the hospital while Kimberly’s abilities and level of functioning were further evaluated, Kimberly had understandably experienced fear, anxiety and distress. He also reported one prior occasion when, following a three-week visit to Ohio in December 2007, Kimberly informed him when she returned that she had run out of medication while on her trip. Neither situation seems to have involved willful noncompliance with taking her medication; indeed, all the evidence established that Kimberly was generally compliant with her medication. Dr. Ng did not mention, during his testimony, the assertion made by Nichola Martin during the previous hearing, in which she reported that Dr. Ng had acceded to Kimberly’s request to be taken off the medication during the latter part of her pregnancy.
Social worker Vanessa Palma, who had been assigned to Noah’s older brothers’ case and handled Noah’s case as well, explained her initial concerns about Kimberly’s ability to care *48for Noah when he was born, knowing that he would require a strict medication schedule due to his HIV-positive status at birth. Because Kimberly had not always followed through with her own medication, Palma expressed her belief that even with homemaker services it would not be certain that Kimberly would ensure that Noah received the medication on the required strict schedule. However, she did not support that belief with facts justifying her conclusion.
Palma also described Kimberly as having difficulty interacting with her two older sons at the same time on scheduled visits with them. However, she admitted that Kimberly was “consistent” with visits with her two older sons.
As to Kimberly’s failure to complete the service plan prepared for her in the context of the 2007 dispositional order, which was the initial ground for the neglect petition, Palma specified that as of the date of Noah’s birth, Kimberly still had not completed her drug treatment program, did not have a stable income, and had not enrolled in either a GED program or vocational training. As to the housing Kimberly had obtained, the social worker voiced concern that she lived in a one-bedroom apartment with her boyfriend, who had not been cleared by ACS.
Importantly, however, Kimberly had neither dropped out of nor failed the drug treatment program, and had not suffered a relapse. Rather, her participation in the program had simply been extended because she had missed several sessions between December and January—that is, during her trip to Ohio. She continued to be subject to weekly drug tests since her enrollment in the drug treatment program in the fall of 2007, and she consistently tested negative for drugs. Moreover, Kimberly had obtained Medicaid and public assistance. And, while she had not yet enrolled in GED and vocational training programs, Kimberly had explained to Palma that she wanted to focus on one thing at a time, and was at that time focusing on the drug treatment program. The social worker also acknowledged that while Kimberly sometimes missed appointments, she informed the social worker in advance.
The petition was amended on April 28, 2008, so as to also charge that Kimberly was noncompliant in taking her prescribed medications, in that she admitted to not having taken her medication for at least four days.
The evidence presented to the Family Court painted a portrait of a woman suffering from bipolar disorder who understands and does all that she can to cooperate in the treatment of her *49psychiatric disorder, including participating in individual and group therapy programs. She has been successful at treating her drug problem, having tested negative for drugs ever since she began drug treatment. According to all the testimony, she is polite, keeps appointments or notifies the appropriate professional if she cannot, and is neither oppositional nor confrontational. Her delay in completing the drug treatment program does not reflect negatively on her in any way, and I fail to see how her failure to enroll in GED or vocational training programs reflects badly on her parenting ability. The only negative assessment of her as a parent is the social worker’s bare assertion that she has trouble interacting with both of her older boys at the same time during their weekly visits.
As to the evidence regarding the two occasions when Kimberly neglected to take her daily medications, having failed to ensure she had the medications she needed, they fall short of justifying the neglect finding. Indeed, on those two occasions, she thereafter notified her psychiatrist of the problem, and rectified the situation. There was no evidence at all that Kimberly’s actual mental, emotional, or psychological condition during the relevant period of time was negatively affected in any way, with the exception of Dr. Ng’s assertion that Kimberly, understandably, experienced fear, anxiety and distress when she was informed that her baby was not being discharged to her home.
The doubts expressed by Dr. Ng, echoed by Vanessa Palma and Nichola Martin, as to Kimberly’s ability to follow Noah’s medication regimen, were not sufficiently supported by evidence to permit their adoption by the court. The two discrete occasions on which Kimberly failed to ensure she had the medications she needed do not support a conclusion that she would fail to give Noah his medications. To the extent these expressed doubts may have been based on the reasoning that any failure by Kimberly to take her medications could, in turn, cause Kimberly to experience mood swings and impulsivity, which could undermine her ability to provide the necessary care for Noah, the supposition that Noah could be at imminent risk of harm is simply too attenuated to be valid. It is quite possible that Dr. Ng, Vanessa Palma, and Nichola Martin might have had personal experience with Kimberly that justified their concerns about her ability to competently care for Noah; however, the information they provided to the court, in the form of their testimony and reports, failed to establish grounds for a finding that Noah would be placed in imminent risk of *50harm if left in his mother’s care. The support they provided for their expressed doubts boils down to the two explained and unique incidents of failure to take medication. In and of themselves, those two incidents are an insufficient basis for concluding that it was likely that Kimberly’s care would place Noah in imminent danger of physical harm.
“ £A finding of neglect should not be made lightly, nor should it rest upon past deficiencies alone’ ” (Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 435 [2010], quoting Matter of Daniel C., 47 AD2d 160, 164 [1975]). Imminent danger must be near or impending, not merely possible (Jayvien E., 70 AD3d at 436). Only where it is shown, by a preponderance of the evidence, that a respondent’s mental condition resulted in imminent danger to the child should respondent’s mental condition form the basis for a finding of neglect (id. at 435). The showing here of Kimberly’s bipolar disorder and the two short-lived incidents of failure to take her medication were insufficient to establish that her psychiatric disorder would be likely to impede her ability to care for her child, resulting in imminent risk of harm to the child if placed with her. Indeed, if bipolar disorder and occasional failures to follow up on medication were enough to support a finding of neglect, many more children would require foster care.
Moreover, even if the evidence had established by a preponderance of the evidence that Kimberly’s psychiatric condition might have made it difficult for her to provide the necessary care for newborn Noah if left entirely on her own, there was a total lack of evidence showing that she could not properly care for Noah if she received daily homemaker and visiting nurse assistance (see Matter of Daryl R.L., 67 AD2d 948 [1979]). Although such assistance is authorized by statute and regulation (see Family Ct Act § 1015-a; 18 NYCRR 460.2), and although the Family Court initially directed ACS to discuss providing Kimberly with such services, the record fails to reflect that a reasonable effort was made to do so. Notably, while Dr. Ng expressed the view that Kimberly could not handle caring for Noah alone, his opinion seems to have been based on the assumption that she would take the infant home with no social services assistance in place. He was not questioned regarding the nature and extent of services that in his view would enable Kimberly to provide proper care to her infant. Indeed, no witness explained that Kimberly could not successfully care for her infant without placing him at imminent risk if given the assistance of homemaker and visiting nurse services.
*51Nor was it established that some other aspect of Kimberly’s behavior would place Noah at imminent risk in any manner aside from the claimed possibility that Kimberly would neglect to give him his medication. Unlike the circumstances presented when the 2007 neglect order was filed against her, here it was established that Kimberly was drug-free and fully cooperative with the drug treatment process; her former drug problem was characterized as “in remission.” She has substantially complied with the guidance offered by ACS in the ongoing effort to improve her parenting abilities. She had living quarters, and to the extent ACS had not determinated whether her boyfriend’s presence was acceptable, there was no evidence indicating that her boyfriend’s presence could reflect negatively on Kimberly’s parenting ability. Her failure to obtain her GED or vocational training does not indicate a poor attitude or uncooperativeness on Kimberly’s part, but rather resulted from her realistic decision to focus on one endeavor at a time. Nor does that choice of focus impact in any way her parenting ability. Finally, the failure to prepare her home for the infant, as attested to on April 16, 2008, was not further explained or discussed at the fact-finding hearing. If that failure was a reflection of a more general inability on Kimberly’s part, ACS should have presented testimony establishing such a fact. As the evidence stands, it does not permit an inference that Kimberly was unable to undertake normal parental responsibilities.
Cases in which the evidence has established that the parents’ mental and emotional state posed an imminent risk of harm to their children have made much stronger showings than the case presented here. An illustration of such a case is found in Matter of Kayla W. (47 AD3d 571 [2008]), where this Court considered a claim of child neglect relating to the parent’s mental illness. We affirmed a neglect finding where a mother with a major depressive disorder exhibited “extrem[e] agitat[ion],” “low frustration tolerance” and lack of insight into her illness and the need for treatment (47 AD3d at 571). She cursed at hospital staff and punched a wall so hard she visibly hurt her hand, necessitating sedation and restraint (id.). She also exhibited explosive angry outbursts in front of her child, who was visibly upset (id. at 572). The mother was uncooperative with therapists, did not want to discuss her symptoms and her anger, and her actions made it likely the child would be at risk of imminent harm (id.).
Similarly, in Matter of Caress S. (250 AD2d 490 [1998]), this Court affirmed a neglect finding where a mother adamantly *52refused to take her medication, even during supervised visits with her child, despite her “evident stress.” The mother exhibited “bizarre behavior” and “erratic temperament” and refused to attend recommended psychiatric treatment sessions (id. at 490).
Kimberly’s situation contrasts sharply with these. Unlike the mother in Kayla W., Kimberly acknowledged that she suffered from a mood disorder and made every effort to get help. Kimberly did not display angry or violent behavior and there was no evidence of her requiring restraints or sedation. Indeed, Dr. Ng acknowledged that her mood swings were stable during the repeated occasions that he met with her after Noah’s delivery, so there is no indication that her mood swings would pose an imminent risk of harm to Noah. Dr. Ng described Kimberly as “honest” and “forthright,” always very “polite and appropriate,” and said she voluntarily asked for her dosages to be adjusted when she felt her symptoms were not adequately controlled. Unlike the mothers in Kayla W. and Caress S., Kimberly cooperated with her treatment. She has a history of good relationships with her therapists and regularly attended group and individual therapy, and was “very good with keeping her appointments.” In sum, based upon the evidence presented, it is my view that the evidence failed to establish a likelihood of an imminent risk of harm, and accordingly, I would reverse the finding of neglect.
Renwick, Richter and Abdus-Salaam, JJ., concur with Catterson, J.; Saxe, J.P., dissents in a separate opinion.
Order, Family Court, New York County, entered on or about April 22, 2009, affirmed, without costs.